DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(B) of claims 3, 11, and 18 have been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claims 1-2 and 16-17 under Wagner (US 6590669) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wagner (US 6590669) in view of Larzaro-Gredilla et al (US 2020/0070352).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 6590669) in view of Larzaro-Gredilla et al (US 2020/0070352).
Regarding claim 1, Wagner discloses a method for estimating a 3D pose of an object, said method comprising: 
positioning a first 2D camera so that it is directed towards the object along a first optical axis (Fig.1 and Col.4 lines 20-23 ccd camera located at k1 directed toward object located at G1 along a first optical axis); 
obtaining 2D images of the object by the first 2D camera (Fig.1 and col.5 lines 15-16 images 4 can be recorded by the camera located at k1); 
extracting features from the 2D images from the first 2D camera using a first feature extraction process (Col.5 lines 64-66 extracting image points 6 from recorded images 4); 
positioning a second 2D camera so that it is directed towards the object along a second optical axis where the first and second optical axes are at an angle relative to each other (Fig.1 and Col.4 lines 20-23 ccd camera located at k2 directed toward object located at G1 along a second optical axis allowing the first and second optical axes to be at an angle); 
obtaining 2D images of the object by the second 2D camera (Fig.1 and col.5 lines 15-16 images 4 can be recorded by the camera located at k2); 

estimating the 3D pose of the object using the extracted feature points from both of the first and second feature extraction process (Col.5 lines 66 to Col.6 lines 1, lines 19-33 estimating orientation of the object points 7 based on corresponding points).
Wagner does not disclose feature points including gradients, edges and contours on the object and the first feature extraction process including a learned-based neural network.
	However, Larzaro-Gredilla teaches feature points including gradients, edges and contours on the object (¶54 2D features include gradient, object edges, and contours) and the first feature extraction process including a learned-based neural network (¶54 neural network is utilized in detecting feature extraction).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagner to incorporate the teachings of Larzaro-Gredilla and provide the advantage and capability of being able to extract various two-dimensional features utilizing neural network (¶54).

Regarding claim 2, Wagner discloses wherein the first and second axes are orthogonal to each other (Fig.1 axes of cameras located at K1 and K2 are orthogonal).

Regarding claims 16-17, apparatus claims 16-17 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-2. Therefore apparatus claims .

Claim is 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 6590669) in view of Larzaro-Gredilla et al (US 2020/0070352) and Li et al (US 2018/0260793).
Regarding claim 4, Wagner in view of Larzaro-Gredilla teaches a learned-based neural network (Larzaro-Gredilla: ¶54 neural network is utilized in detecting feature extraction), but does not teach wherein the first and second feature extraction processes train weights17Attorney Docket No. FARL007-US/60999-1/236259 of nodes in the neural network from a collected training set using a representative object of the object.
However, Li teaches wherein the first and second feature extraction processes train weights17Attorney Docket No. FARL007-US/60999-1/236259 of nodes in the neural network from a collected training set using a representative object of the object (¶¶173-75 utilizing weighted nodes for convolutional neural network to detect objects). 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagner in view of Larzaro-Gredilla to incorporate the teachings of Li and provide the advantage and capability of being able to 

Claims 5-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 6590669) in view of Larzaro-Gredilla et al (US 2020/0070352)), Li et al (US 2018/0260793), and Cao et al (US 2020/0138382).
Regarding claim 5, Li in the combination teaches wherein the first and second feature extraction processes (¶¶317, 320 building a 3D to 2D correspondence based on extracted features using neural network), generate a heatmap for each of the extracted feature points that identifies by searching for a pixel with a largest value across the heatmap (¶¶272, 320 creating a heatmap prediction based on convolutional neural network). Motivation to combine is the same as stated in claim 4.
However, Li in the combination does not locate feature points on object by searching for a pixel with a largest value across the heatmap. 
However, Cao teaches locating feature points on object locate feature points on object by searching for a pixel with a largest value across the heatmap (¶57 coordinates of the landmark can be detected based on the pixel with the maximum intensity in the heatmap).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wagner in view of Larzaro-Gredilla and Li to incorporate the teachings of Cao and provide the advantage and capability of being able to determine which pixels with the high possibility of being landmarks (¶57).

Regarding claim 6, Li in the combination teaches wherein the probability of a location of the feature point in the heatmap is shown as a color on the heatmap (¶343 each vertex or face of 3D heatmap is assigned a color). Motivation to combine is the same as stated in claim 5.

Regarding claim 7, Li in the combination teaches wherein the probability of a location of the feature point on the object is assigned a confidence value that it is a feature (¶318 intensity value of each pixel is the confidence score).  Motivation to combine is the same as stated in claim 5.



Regarding claims 11-15, and 18-19, claims 11-15, and 18-19 have limitations similar to those treated in the above rejection of claims 1-7, and are met by the references as discussed above. Motivation to combine is the same as stated in claim 5.

Allowable Subject Matter
Claims 3, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486